Judgment affirmed, with costs. All concur, except Davis, J., who dissents and votes for reversal, upon the ground that at the time of the accident the plaintiff was a public officer, engaged in the discharge of his duty, and that it was a question of fact as to whether or not he was guilty of contributory negligence and it could not be determined as a question of law by the court under the authority of Xenodochius v. Fifth Ave. Coach Co. (129 App. Div. 26); Smith v. Bailey (14 id. 283); Lewis v. Binghamton R. R. Co. (35 id. 12); Reilly v. Interurban St. R. Co. (108 id. 254), and O’Connor v. Union R. Co. (67 id. 99).